                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.
                                                                 8:06CR313
MARK W. GREGG
                                                       ORDER TO ISSUE WRIT OF
                     Defendant,
                                                      CONTINUING GARNISHMENT
       and

NEBRASKA BEEF,

                       Garnishee.



       This matter comes before the Court on the Application for Writ of Continuing

Garnishment (Filing No. 64) of the Plaintiff, United States of America, for an order to issue

the Writ of Continuing Garnishment against Nebraska Beef, the garnishee, and for good

cause shown.

       IT IS HEREBY ORDERED that the Clerk of the Court shall issue a Writ of

Continuing Garnishment against Nebraska Beef, 4501 So. 36th Street, Omaha, NE

68107.


       DATED this 20th day of June 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
